                                                                                                                                 FILED
                                                                                                                         U.S. DISTRICT COURT
AO 2458 (Rc:v. 02!18)   Judgment in a Criminal Case                                                                  EASTERN DISTRICT ARKANSAS
                        Sheet J
                                                                                JAt4 15 2019
                                           u·N1TED STATEs D1sTrucT coumesw.M'dft:(J)l:;!lll'A~i
                                                                                                                By: _ _--11-1-++---.-~=-
                                                           Eastern District of Arkansas
                                                                          )
               UNlTED STATES OF AMERICA                                    )      JUDGMENT IN A CRIMINAL CAS                                      •

                                    v.                                     )
                                                                           )
                         CURTIS DOTSON                                            Case Number: 4: 18-CR- 556-BD-1
                                                                          )
                                                                           )       USM Number: 20245-076
                                                                           )
                                                                           )        Nicole Lybrand
                                                                           )      Defendant" s Attorney
THE DEFENDANT:
fll pleaded guilty to count(s)           1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The dcfondant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                              Offense Ended

 18 U.S.C. 1791 (a)(2)               Possession of a prohibited object by a prison inmate                           5/3/2018                            1




         The dctcndanl is sentenced as provided in pages 2 through       _ _4___ of this judgment. The sentence is imposed pursuant to
th..: Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                               Dis      D arc dismissed on the motion of the United States.
                -------------
         It is ordered that the defendant must notify the United States attorney for this district withi11 30 davs of any change of name, residence.
or mailing address until all lines. restitution, costs. and special assessments imposed bv this judgment arc fuflv paid. If ordered to pay restitution.
                                                                                          in
the defendant must notify the comt and United States attorney of mate1ial changes cconon1ic circumstm1ccs.

                                                                          1/22/2019
                                                                         Date of Imposition of Judgment.




                                                                         Signature of Judge




                                                                          Beth Deere, U.S. Magistrate Judge
                                                                         Name and Title of Judge



                                                                        -~/._.
                                                                        Date
                                                                              _2~s-,~/3-.,,,------··········-···········- · · · · · · · ·-· · · · · · · · · · · · · · · ·
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -- imprisonment

                                                                                                        Judgment•-- Page _ _2__ of   4
 DEFENDANT: CURTIS DOTSON
 CASE NUMBER: 4:18-CR- 556-BD-1

                                                               IMPRISONMENT

             The defendant is hereby committed to the custody of the Federal Bur<.'au of Prisons to be imprisoned for a total
 term of:

  1 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



      D      The court makes the following recommendations to the Bureau of Prisons:




      liZI   The ddendant is remanded to the custody of the United States Marshal.

      D      The defendant shall surrender to the United States Marshal for this district:

             D at      __________                   D a.m.        D   p.m.     on
             D   as notified by the United States Marshal.

      D      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

             D   before 2 p.m. on

             D   as notified by the United States Marshal.

             D   as notified by the Probation or Pretrial Services Office.



                                                                      RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                          to

 at          _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a ce1iified copy of this judgment.



                                                                                                     UNlTED STATES MARSHAL



                                                                             By-----------------------
                                                                                                  DEPUTY UNlTED STATES MARSHAL
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment       Page      3      of          4
DEFENDANT: CURTIS DOTSON
CASE NUMBER: 4:18-CR- 556-BD-1
                                               CRIMINAL l\'IONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                  JVT A Assessment*                 !::.~~                           Restitution
TOTALS             $ 25.00                       $ 0.00                              $ 0.00                          $ 0.00



 D   The determination of restitution is defeJTed until _ _ _ _ . An Amended Judgment in                        ,1   Criminal Case    (AO 245C)   will be entered
     a tier such determination.

 D   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      Jfthe defendant makes a partial payment, each payee shall receive an approximatclyfropo1iioncd payment, unless specified otherwise in
      the priority order or percentage payment colLLmn below. However, pursuant to 18 l .S.C. ~ 3664(1), all nonfederal victims must be paid
      before the United States is paid.                    ·

 Name of Pavee                                                        Total Loss**               Restitution Ordered                 Prioritv or Percentage




 TOTALS                               $                           0.00           $                         0.00
                                                                                     -----------

 D     Restitution amount ordered pursuant to pica agreement $

 D     The de fondant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in foll before the
       1iflcenth day after the date of the judgment, pursuant to 18 lJ .S.C. ~ 36 l 2(t). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. ~ 3612(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           D fine       D restitution.
       D    the interest requirement for the        D     fine    D      restitution is modified as fol lows:


                                                                      1
 '~.Ju,sticc for ~7 ictims of Trafficking Act of 20 I 5, ~ub. L. No. I 4-22.                       . ,       _ .     __      ..           .
 •--~ I· 111dmgs tor the total amount ot losses arc required under Chapters l 09A, 110, 11 0A. and l l ,1A ot Title 18 for oftcnses conurntted on or
 a Iler September 13. 1994. but before April 23. 1996.
AO 2-l~B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 6 --- Schedule of Payments

                                                                                                                  Judgment     Page __4__ of                 4
DEFENDANT: CURTIS DOTSON
CASE NUMBER: 4:18-CR- 556-BD-1

                                                           SCHEDULE OF PAYl\ilENTS

I Living assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
                                           25.00
A     ~     Lump sum payment ofS                                  due immediately, balance due


            •     not later than                                       . or
            •     in accordance with
                                          •    C
                                                   '   •    D,   •      E, or     •   F below; or

B     D     Payment to begin immediately (may be combined with                  DC.         D   D,or      D   F below); or

C     D     Payment in equal                              (e.g., week(v. month~v, quarterlv) installments of S                            over a period of
                            (e.g .. 111011/hs or years), to commence         _  _  _ _  _   (e.g. 30 or 60 days/ after the date of this judgment;  or

D     D     Payment in equal                           (e.g., weekly. monthlv, quarteriv) installments of S _ _ _ _ _ _ _ over a period of
                            (e.g .. months or years). to commence         _ _ _ _ _ (e.g. 30 or 60 days/ after release from imprisonment to a
            tenn of supervision; or

F     D     Payment during the tem1 of supervised release will commence within ______ (e.g .. 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D     Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment. payment of criminal monetary pena !ties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers 1inc/11Ji11g defe11da111 n11mbc1), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The detendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shal I be applied in the following order: (I) assessment, (2) restitution principal. ( 3) restitution interest, (4) fine principal, ( 5) fine:
interest. ( 6) community restitution, (7) JVT A assessment, (8) penalties. and (9) costs. including cost of prosecution and court costs.
